Cobb, P.- ,J.
The charge of the court excepted to sets out a correct statement of the law. “Statements made with the bona fide intent on the part of the speaker to protect his own interest in a matter where it is concerned” are deemed privileged communications. Civil "Code, §3840(3). The other principle contained in the charge, that statements made in good faith in the prosecution of an inquiry regarding a crime which has been committed are privileged communications, is in accordance with the ruling of this court. In the case of Ventress v. Rosser, 73 Ga. 539, where the defendant was sued for slander, the slander being his accusation that the plaintiff had committed larceny, this court said: “The dec*576laration sufficiently shows, as does the evidence had on the trial, that the alleged slanderous charge was made in the performance of a public as well as a private duty, both legal and moral; and the jury by their verdicts have found that it was made bona fide; it was therefore a privileged communication.” See also Newell on Slander and Libel (2d ed.), 500 ct seq.; Townshend on Slander and Libel (4th ed.), 421 et seq. To hold otherwise would be to raise a barrier between a criminal and detection, and impose a silence upon those whose knowledge might, and often does, lead to the arrest and conviction of the wrong-doer. Where a charge of the character involved in the present case is made against a person, and injury results therefrom, his right of action depends not solely upon his innocence, but also upon the motive of the person uttering the charge, and the circumstances under which it was made. The law gives an ample protection to a person maliciously or recklessly slandered in such a manner, but does not demand that the charge be sustained to save the accuser from liability for damages.
There was evidence to sustain the verdict, and there was no error in refusing to grant a new trial.

Judgment affirmed.


All the Justices concur.